Citation Nr: 1018404	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral ankle condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the Veteran's application to 
reopen his claim of entitlement to service connection for a 
bilateral ankle condition.  In November 2007, the Veteran 
submitted a notice of disagreement and subsequently perfected 
his appeal in November 2008.

In March 2010, the Veteran presented sworn testimony during a 
video conference hearing in Cleveland, Ohio, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a bilateral ankle 
condition.

The reopened claim of entitlement to service connection for a 
bilateral ankle condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  The RO denied the Veteran's petition to reopen his claim 
of entitlement to service connection for a bilateral ankle 
condition in October 2002 on the basis that no new and 
material evidence of a chronic ankle disability that was 
acquired in or aggravated by military service had been 
submitted; the Veteran was properly informed of the adverse 
decision and his appellate rights, and he did not appeal.

2.  Evidence submitted subsequent to the RO's October 2002 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a bilateral ankle 
condition.


CONCLUSIONS OF LAW

1.  The RO's October 2002 decision denying the Veteran's 
petition to reopen his claim of entitlement to service 
connection for a bilateral ankle condition is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
bilateral ankle condition has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 


2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection, this 
application, and only this application, has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regards to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II. Merits of the Claim

The issue before the Board is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a bilateral ankle condition.  After a review 
of the evidence of record, the Board finds that new and 
material evidence has been submitted.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for a 
bilateral ankle condition.  He filed his original claim of 
entitlement to service connection for a bilateral ankle 
condition in May 2001.  A November 2001 rating decision 
denied the claim, finding essentially that there was no 
evidence of a chronic bilateral ankle condition or linking 
such a condition to the Veteran's military service.  The 
Veteran did not appeal this decision.  In March 2002, the 
Veteran submitted a petition to reopen his claim of 
entitlement to service connection for a bilateral ankle 
condition.  An October 2002 rating decision declined to 
reopen the Veteran's claim, as he had not submitted any new 
and material evidence.  The RO concluded there was no new and 
material evidence that he had a current ankle condition 
related to military service.  The Veteran did not appeal this 
decision.  At the time of this denial, statements from the 
Veteran, service treatment records, and VA treatment records 
were considered.  The October 2002 RO decision is the last 
final denial of this claim.

The new evidence submitted since the January 2001 denial 
consists of additional statements and hearing testimony from 
the Veteran and updated VA treatment records.

Notably, the VA treatment records include a January 2009 
diagnosis of sinus tarsitis.  As there is a diagnosis in the 
newly submitted medical evidence of an ankle condition, the 
Board finds this satisfies the low threshold requirement for 
new and material evidence.  As such, the claim is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a bilateral ankle condition, 
the Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.




REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a bilateral ankle 
condition.

A review of his service treatment records reflects that the 
Veteran was treated for pain in the bilateral medial ankles 
and diagnosed with posterior tibial tendonitis in 
January 1970.

With respect to a current ankle disability, VA treatment 
records show treatment for ankle pain for several years and a 
diagnosis of sinus tarsitis in January 2009.  Despite this 
evidence of in-service treatment and a current disability, no 
VA examination has been provided to determine a possible 
nexus between the Veteran's active duty service and his 
current bilateral ankle condition.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  As noted above, 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is: 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing in-service treatment for the 
ankles, post-service medical evidence of a bilateral ankle 
disability, and the Veteran's report that his current 
disability is related to his active duty service, the Board 
finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

Additionally, as the case is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Cleveland VA Medical Center, covering 
the period from January 15, 2009, to the 
present, and relating to the ankles, 
should be obtained and added to the claims 
folder.

2.  Following completion of the above, the 
Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his bilateral ankle condition.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.  
A complete history should be obtained from 
the Veteran.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current bilateral ankle condition was 
caused or aggravated (permanently 
increased in severity beyond the natural 
progress of the disorder) by a disease or 
injury in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that 


the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided and should specifically 
reference inservice complaints of 
bilateral ankle pain and the treatment 
provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the reopened claim of entitlement 
to service connection for a bilateral 
ankle condition should be readjudicated on 
the merits.  If the claim remains denied, 
a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


